Citation Nr: 1709077	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  08-03 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 18, 1978 RO decision that reduced the evaluation of the Veteran's service-connected psychiatric disability from 100 percent to 10 percent disabling.


REPRESENTATION

Appellant represented by:	William H. Pitsenberger, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran had active service from January 1960 to December 1962 and from March 1963 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In January 2012, the Board denied the Veteran's claim for CUE in an August 18, 1978 rating decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Memorandum decision, the Court vacated the Board's January 2012 decision and remanded the matter to the Board.  In August 2014, the Board remanded the Veteran's case for the RO to consider the provisions of 38 C.F.R. §§ 3.500(r) (1975) and 38 C.F.R. § 3.501(g)(2) (1976) in adjudicating the claim of CUE in the August 18, 1978 rating decision and the impact, if any, of Pirkl v. Shinseki, 718 F.3d 1379, 1384-85 (2013).  Supplemental Statements of the Case were issued in June 2015 and March 2016.  The case has been returned to the Board for review.  

The Veteran participated in a hearing before a Decision Review Officer (DRO) in July 2015.  A transcript of the proceeding is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In written correspondence received by VA in April 2016, the Veteran's attorney presented arguments and requested a video conference hearing in connection with the issue on appeal.   An April 2016 VA letter addressed to the Veteran noted that the Veteran was placed on a list for a video conference hearing.  An August 2016 VA letter addressed to the Veteran noted that the Veteran was placed on a list for a Travel Board hearing.  In written correspondence received by VA in August 2016, the Veteran requested a video conference hearing.  There is no indication that the Veteran was scheduled for a video conference hearing or that he withdrew the request for a video conference hearing.  The case must be remanded in order to schedule the requested hearing.  See 38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the RO before a Veterans Law Judge, unless otherwise indicated.  Notify the Veteran and his attorney of the date, time and location of his hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


